 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 1 of 17 PageID #: 14051



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


MOUNTAIN VALLEY PIPELINE, LLC,

           Plaintiff,

v.                                    Civil Action No. 2:17-cv-04214

AN EASEMENT TO CONSTRUCT,
OPERATE AND MAINTAIN A 42-INCH
GAS TRANSMISSION LINE ACROSS
PROPERTIES IN THE COUNTIES OF
NICHOLAS, GREENBRIER, MONROE,
and SUMMERS, WEST VIRGINIA, et
al.,

           Defendants.


                     MEMORANDUM OPINION AND ORDER


           Pending is plaintiff Mountain Valley Pipeline, LLC’s

(“MVP”) motion for summary judgment as to defendants (1) Doreen

S. Allen; (2) Fredereck M. Osborne; (3) Jo Lynn Blankenship; (4)

Mickey D. Osborne; (5) Scott S. Osborne; (6) Robert Jackson

Holt; (7) David R. Hughes; (8) heirs of J.H. Harrah; (9) Ira

Harrah; (10) Brenda Persinger; (11) Doris Sanford; (12) Johnnie

Ray Keener; (13) Brande Nicole Keener; (14) David Harmon; (15)

Estate of C.L. Keener; (16) unknown heirs of Martha I. Kessler;

(17) unknown heirs of Mary L. Surbaugh; (18) unknown heirs of

Nora E. Vandall; (19) unknown heirs of Azel Ford Zickafoose;
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 2 of 17 PageID #: 14052



(20) unknown heirs of Joseph Orville Zickafoose; and (21)

unknown heirs of Robert C. Zickafoose, filed November 18, 2019.


                                I. Background


           On October 13, 2017, the Federal Energy Regulatory

Commission issued MVP a certificate of public convenience and

necessity, authorizing MVP to construct and operate a 303.5-

mile-long, 42-inch diameter pipeline from Wetzel County, West

Virginia, to Pittsylvania County, Virginia.          Pl.’s Mem. of Law

in Supp. of Mot. for Summ. J. 3 (“Pl.’s Mem.”), ECF No. 483, Ex.

1.   In the Southern District of West Virginia, the pipeline

traverses properties in Nicholas, Greenbrier, Summers, and

Monroe Counties and specifies a compressor station in Fayette

County.   Since MVP could not obtain all the necessary easements

by agreement, MVP initiated this action in this court on October

24, 2017, pursuant to the Natural Gas Act, 15 U.S.C. § 717f(h)

and Federal Rule of Civil Procedure 71.1.          Pl.’s Mem. 3.    MVP

condemned easements across the properties owned by the

defendants.    Pl.’s Mem. 3-4.


           On October 27, 2017, MVP filed a motion for partial

summary judgment and immediate access to and possession of the

easements condemned for construction of the MVP project.            The

court granted MVP’s motion for partial summary judgment on



                                     2
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 3 of 17 PageID #: 14053



February 21, 2018, leaving as the only issue in the case the

amount of just compensation MVP owes the landowners for the

partial taking of their respective properties.          MVP now seeks

summary judgment on this sole issue.         Responses were due on

December 2, 2019, but the defendants subject to MVP’s motion for

summary judgment did not respond or otherwise participate in the

litigation.    However, on February 13, 2020, the court received a

binder from defendant David R. Hughes containing a letter to the

court, copies of two letters sent to MVP, and a 33-page

memorandum.    The contents of the binder were ordered filed on

April 3, 2020.    See ECF Nos. 546, 547.       Although the binder was

received well after the response deadline, the court treats the

binder as though it were timely filed and will consider its

contents.


                           II. Standard of Review


            Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).      “Material” facts are those necessary to

establish the elements of a party’s cause of action.            Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).      A “genuine” dispute of material fact

                                     3
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 4 of 17 PageID #: 14054



exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.     Anderson, 477 U.S. at 248.       Inferences that

are “drawn from the underlying facts . . . must be viewed in the

light most favorable to the party opposing the motion.”            United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962).


           “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by showing . . .

that an adverse party cannot produce admissible evidence to

support the fact.”     Fed. R. Civ. P. 56(c)(1)(B).        “Rule 56(c)

mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a

showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.”        Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).


                               III. Discussion


           The issue before the court is the amount of just

compensation due to the defendants for their respective

interests in the property taken by MVP.




                                     4
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 5 of 17 PageID #: 14055



            “‘Just compensation’ is that amount of money necessary

to put a landowner in as good a pecuniary position, but no

better, as if his property had not been taken.”           United States

v. 69.1 Acres of Land, 942 F.2d 290, 292 (4th Cir. 1991).             “[I]t

is well settled that in the event of a ‘partial taking’ -- i.e.,

a case in which the [condemnor] has taken one part of a larger

tract, leaving the remainder to the landowner          -- the measure of

just compensation is the difference between the fair and

reasonable market value of the land immediately before the

taking and the fair and reasonable market value of the portion

that remains after the taking.”        United States v. Banisadr Bldg.

Joint Venture, 65 F.3d 374, 378 (4th Cir. 1995) (citations

omitted).   In the event of a temporary taking, “the value of the

taking is what rental the marketplace would have yielded for the

property taken.”     Id.


            “The burden of proving the value of the land taken is

on the landowner.”     69.1 Acres of Land, 942 F.2d at 292 (citing

United States v. Powelson, 319 U.S. 266, 274 (1943)).

     However, “if the condemnor is the only party to admit
     evidence to the Court of the value of the real property
     taken, the Court may use that evidence to determine the
     just compensation of the property and enter default
     judgment against defendant landowners and award the
     defendants their just compensation as determined by the
     condemnor.”




                                     5
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 6 of 17 PageID #: 14056



Dominion Energy Transmission, Inc. v. 2.21 Acres of Land, No.

1:18CV25, 2020 WL 127985, at *2 (N.D. W. Va. Jan. 10, 2020)

(quoting Atl. Coast Pipeline, LLC v. 1.52 Acres, No. 3:17-cv-

814, 2019 WL 148402, at *7 (E.D. Va. Jan. 9, 2019)).


            MVP argues that the court should award defendants

nominal damages because the “landowners have failed to submit

evidence to demonstrate the amount of just compensation they are

owed[,]” and the defendants “have the burden of proof to

demonstrate just compensation[.]”        Pl.’s Mem. 10 (citing Nature

Conservancy v. Machipongo Club, Inc., 419 F. Supp. 390, 405

(E.D. Va. 1976)).     However, the court declines MVP’s request to

award only nominal damages because the court has evidence before

it of value, submitted by MVP, which will suffice in this

instance.   Inasmuch as none of these landowners has expressed a

value for these properties, the court is limited to the only

evidence available, which has been provided by MVP’s expert,

Todd Goldman (“Goldman”).


            In David R. Hughes’ filing, he recounts a thorough

explanation of his property, including the existence of four

cabin sites built in the 1800s that he planned to restore with

lumber that was allegedly destroyed with the construction of the

pipeline.   In addition, Hughes explains his plans to develop and

reopen a county road that would allow access to the cabins.

                                     6
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 7 of 17 PageID #: 14057



Hughes claims that he can no longer carry out his plans due to

the construction of the pipeline.        However, Hughes does not

present evidence to the court of the value of the real property

taken.


  A. Just Compensation for the Allen/Osborne Landowners


           According to MVP’s expert and certified appraiser,

Goldman, the property owned by Doreen S. Allen, Fredereck M.

Osborne, Jo Lynn Blankenship, Mickey D. Osborne, and Scott S.

Osborne (“the Allen/Osborne landowners”) is comprised of 103

acres of land in Rainelle, Greenbrier County, West Virginia.

Todd Goldman Appraisal Report for the Allen/Osborne Property,

ECF No. 482, Ex. 10, at 5.       The land contains a single-family

residence totaling 2,200 square feet as well as multiple

agricultural buildings and a barn.        Id.   The property is now

encumbered by MVP’s “permanent and temporary access right-of-

way” easement totaling 0.85 acres.        Id.   The access right-of-way

easement is a 40-foot-wide roadway, which includes a 25-foot

permanent easement and a 15-foot temporary easement.            Id. at 7.

Goldman determined that the fair market value of the property

before the taking was $225,000.00, and the fair market value of

the property after the taking is $220,400.00.          Id. at 6.

Accordingly, Goldman determined that the diminution in fair

market value as a result of the taking is $4,600.00, allocating

                                     7
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 8 of 17 PageID #: 14058



$446.25 for the value of the take and $4,153.75 for the value of

the diminution of the remainder parcel after the partial taking.

Id.   Because the Allen/Osborne landowners own 100% interest in

the underlying property, they are entitled to $4,600.00.


  B. Just Compensation for Robert Jackson Holt


           On July 31, 2020, MVP filed a notice of voluntary

dismissal, dismissing its claims as to Robert Jackson Holt and

stating that the parties had reached agreements on just

compensation.    See ECF No. 551.      Due to this voluntary

dismissal, MVP’s motion for summary judgment as to defendant

Robert Jackson Holt is denied as moot.


  C. Just Compensation for David R. Hughes


           While Hughes expresses an endearing interest in the

property, including its interesting history and what had been

his plans for the future, he does not express or propose any

estimates of the value of that being taken.


           According to Goldman, the property owned by David R.

Hughes is comprised of 116.64 acres of land in Lindside, Monroe

County, West Virginia.      Todd Goldman Appraisal Report for the

Hughes Property, ECF No. 482, Ex. 12, at 5.          There are no

improvements on the property.       Id.   The property is now



                                     8
 Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 9 of 17 PageID #: 14059



encumbered by MVP’s permanent pipeline easement totaling 0.36

acres and MVP’s temporary workspace easement totaling 0.35

acres.    Id.   Goldman determined that the fair market value of

the property before the taking was $221,600.00, and the fair

market value of the property after the taking is $217,000.00.

Id. at 6.    Accordingly, Goldman determined that the diminution

in fair market value as a result of the taking is $4,600.00,

allocating $883.50 for the value of the take and $3,716.50 for

the value of the diminution of the remainder parcel after the

partial taking.     Id.   The value of the temporary workspace

easement is $199.50, which is included in the value of the take

figure.     Id. at 92.    Because Hughes owns 100% interest in the

underlying property, he is entitled to $4,600.00.


  D. Just Compensation for the Harrah Landowners


            According to Goldman, the property owned by the heirs

of J.H. Harrah is comprised of 119 acres in Meadow Bridge,

Summers County, West Virginia.       Todd Goldman Appraisal Report

for the Harrah Property, ECF No. 482, Ex. 13, at 5.           The land

contains a single-family residence totaling 1,445 square feet as

well as multiple agricultural buildings, barns, woodsheds, and

chicken houses.     Id.   The property is now encumbered by MVP’s

permanent pipeline easement totaling 3.61 acres and MVP’s

temporary workspace easement totaling 5.16 acres.           Id.   Goldman

                                     9
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 10 of 17 PageID #: 14060



determined that the fair market value of the property before the

taking was $217,000.00, and the fair market value of the

property after the taking is $181,500.00.         Id. at 6.

Accordingly, Goldman determined that the diminution in fair

market value as a result of the taking is $35,500.00, allocating

$8,510.70 for the value of the take and $26,989.30 for the value

of the diminution of the remainder parcel after the partial

taking.   Id.   The value of the temporary workspace easement is

$2,554.20, which is included in the value of the take figure.

Id. at 95.


             The record title owners of the property are the heirs

of J.H. Harrah.    Pl.’s Mem. 15.     During its investigation, MVP

identified Ira Harrah, Brenda Persinger, and Doris Sanford as

individuals holding an interest in the property.          Pl.’s Mem. 15.

However, according to MVP, “[t]here are a number of other

landowners who claim an interest as heirs of J.H. Harrah or

otherwise hold an interest in the property.”          Pl.’s Mem. 16.

The just compensation for the partial takings on the Harrah

Landowners’ property is $35,500.00.




                                    10
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 11 of 17 PageID #: 14061



  E. Just Compensation for the Keener/Harmon Landowners


             According to Goldman, the property owned by the C.L.

Keener heirs is comprised of 1.65 acres in Quinwood, Greenbrier

County, West Virginia.     Todd Goldman Appraisal Report for the

Keener Property, ECF No. 482, Ex. 14, at 5.         There are no

improvements on the property.       Id.    The property is now

encumbered by MVP’s permanent pipeline easement totaling 0.21

acres and MVP’s temporary workspace easement totaling 0.33

acres.   Id.    Goldman determined that the fair market value of

the 100% interest in the property before the taking was

$10,200.00, and the fair market value after the taking is

$2,550.00.     Id. at 6.   Accordingly, Goldman determined that the

diminution in fair market value as a result of the taking is

$7,650.00, allocating $1,915.80 for the value of the take and

$5,734.20 for the value of the diminution of the remainder

parcel after the partial taking.         Id.   The value of the

temporary workspace easement is $613.80, which is included in

the value of the take figure.       Id. at 95.


             During its investigation, MVP identified a number of

potential heirs of C.L. Keener that hold an interest in the

property.      Pl.’s Mem. 17.   A number of these identified

potential heirs have signed easements with MVP and have been

paid compensation by MVP.       Pl.’s Mem. 17.    At the time of

                                    11
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 12 of 17 PageID #: 14062



filing, MVP acquired easements from and paid compensation to

landowners comprising 40.6047% of the total ownership.           Pl.’s

Mem. 17.    MVP has also identified Johnnie Ray Keener, Brande

Nicole Keener, and David Harmon (the “Keener/Harmon Landowners”)

as C.L. Keener heirs who have not settled with MVP.           Pl.’s Mem.

17.   Presumably, 59.3953% of just compensation is owed to

Johnnie Ray Keener, Brande Nicole Keener, and David Harmon.            The

just compensation for the partial takings on the Keener/Harmon

Landowners’ property is $4,543.74.


  F. Just Compensation for the Zickafoose Landowners


            According to Goldman, the property owned in part by

the unknown heirs of Martha I. Kessler, the unknown heirs of

Mary L. Surbaugh, the unknown heirs of Nora E. Vandall, the

unknown heirs of Azel Ford Zickafoose, the unknown heirs of

Joseph Orville Zickafoose, and the unknown heirs of Robert C.

Zickafoose (“the Zickafoose Landowners”) is comprised of 64.52

acres in Meadow Bridge, Greenbrier County, West Virginia, in

which each set of the six sets of heirs above owns a 6.24833333%

interest.    Todd Goldman Appraisal Report for the Zickafoose

Property, ECF No. 482, Ex. 15, at 5-6.         There is a single-wide

mobile home on the property.       Id. at 5.    The property is now

encumbered by MVP’s permanent pipeline easement totaling 2.08

acres, temporary workspace easement totaling 2.84 acres,

                                    12
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 13 of 17 PageID #: 14063



additional temporary workspace easement totaling 1.23 acres, and

“temporary/permanent” access right-of-way easement totaling 0.08

acres.     Id. at 6.   The access right-of-way easement is a 40-

foot-wide roadway, which includes a 25-foot permanent easement

and a 15-foot temporary easement.         Id. at 7.   Goldman determined

that the fair market value of the 100% interest in the property

before the taking was $127,500.00, and the fair market value

after the taking is $102,000.00.         Id.   Accordingly, Goldman

determined that the diminution in fair market value as a result

of the taking is $25,500.00, allocating $5,320.00 for the value

of the take and $20,180.00 for the value of the diminution of

the remainder parcel after the partial taking.           Id.   The value

of the temporary workspace easement is $1,363.20.           Id. at 104.

The value of the additional temporary workspace easement is

$590.40.    Id.   The value of the temporary/permanent access

right-of-way easement is $38.40.         Id.   The values for the

temporary workspace easement, the additional temporary workspace

easement, and the temporary/permanent access right-of-way are

included in the value of the take figure.          Id.


            MVP was able to identify a number of landowners “who

claim an interest as Zickafoose heirs or otherwise hold an

interest in the property” that subsequently signed easements

with MVP and have been paid compensation by MVP.          Pl.’s Mem. 18.


                                    13
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 14 of 17 PageID #: 14064



At the time of filing, MVP acquired easements from and paid

compensation to landowners comprising 62.51% of the total

ownership.     Pl.’s Mem. 18.   Presumably, 37.49% of just

compensation is owed to these remaining partial interest owners.

The just compensation for the partial takings on the Zickafoose

Landowners’ property is $9,559.95.


  G. Prejudgment Interest


            The defendants are also entitled to prejudgment

interest on the amount of just compensation from the date of the

taking, October 24, 2017, to the date of the judgment, August

21, 2020.    See United States v. Eltzroth, 134 F.3d 632, 638 (4th

Cir. 1997) (“The date of taking ‘fixes the date as of which the

land is to be valued and the Government’s obligation to pay

interest accrues.’” (quoting United States v. Dow, 357 U.S. 17,

22 (1958))).    “The choice of an appropriate rate of interest is

a question of fact, to be determined by the district court[.]”

Washington Metro. Area Transit Auth. v. One Parcel of Land in

Montgomery Cnty., Md., 706 F.2d 1312, 1322 (4th Cir. 1983).

“Judges in the District have previously observed that, ‘in order

to make the injured parties whole, the prejudgment interest

should reflect the injured party’s borrowing costs.’”           2.21

Acres of Land, 2020 WL 127985, at *3 (citing Dijkstra v.




                                    14
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 15 of 17 PageID #: 14065



Carenbauer, No. 5:11-CV-152, 2015 WL 12750449, at *7 (N.D. W.

Va. July 29, 2015)).


           “Applying this principle, the rate at which

prejudgment interest is to be calculated should reflect the rate

best representing the Defendants' borrowing cost during the

period of the loss of use of the monies owed.          To determine

this, the court will apply the average federal interest rate

from [October 2017].”     Id.    During that time, the federal

interest rates for marketable interest-bearing debt averaged

2.1%.   TreasuryDirect.gov, Average Interest Rates, October 2017,

https://www.treasurydirect.gov/govt/rates/avg/2017/2017_10.htm

(last visited Aug. 14, 2020).         Accordingly, the court will award

prejudgment interest on the amount of just compensation, from

October 24, 2017, to August 21, 2020, to be calculated at the

rate of 2.1% per annum.


                                IV.   Conclusion


           For the foregoing reasons, it is ORDERED that


1.   MVP’s motion for summary judgment as to defendants Doreen S.

     Allen, Fredereck M. Osborne, Jo Lynn Blankenship, Mickey D.

     Osborne, and Scott S. Osborne is granted, and MVP is directed

     to pay $4,600.00 to these defendants, plus prejudgment

     interest on this amount at the rate of 2.1% per annum;


                                      15
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 16 of 17 PageID #: 14066



2.   MVP’s motion for summary judgment as to defendant Robert

     Jackson Holt is denied as moot;


3.   MVP’s motion for summary judgment as to defendant David R.

     Hughes is granted, and MVP is directed to pay $4,600.00 to

     David R. Hughes, plus prejudgment interest on this amount at

     the rate of 2.1% per annum;


4.   MVP’s motion for summary judgment as to the heirs of J.H.

     Harrah (including among others Ira Harrah, Brenda Persinger,

     and Doris Sanford) is granted, and MVP is directed to pay

     $35,500.00 to these defendants, plus prejudgment interest on

     this amount at the rate of 2.1% per annum;


5.   MVP’s motion for summary judgment as to Johnnie Ray Keener,

     Brande Nicole Keener, and David Harmon, is granted, and MVP

     is directed to pay $4,543.74 to these defendants, plus

     prejudgment interest on this amount at the rate of 2.1% per

     annum; and


6.   MVP’s motion for summary judgment as to the unknown heirs of

     Martha I. Kessler, the unknown heirs of Mary L. Surbaugh, the

     unknown heirs of Nora E. Vandall, the unknown heirs of Azel

     Ford Zickafoose, the unknown heirs of Joseph Orville

     Zickafoose, and the unknown heirs of Robert C. Zickafoose is

     granted, and MVP is directed to pay $9,559.95 to these


                                    16
Case 2:17-cv-04214 Document 560 Filed 08/21/20 Page 17 of 17 PageID #: 14067



   defendants, with each set of the six sets of heirs above

   having an equal one-sixth interest therein, plus prejudgment

   interest on this amount at the rate of 2.1% per annum.


           The Clerk is directed to forward copies of this

written opinion to all counsel of record and to any

unrepresented parties.


                                      ENTER: August 21, 2020




                                    17
